Name: 2009/443/EC: Commission Decision of 10 June 2009 amending, for the purposes of adapting to technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards exemptions for applications of lead, cadmium and mercury (notified under document number C(2009) 4187) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  health;  iron, steel and other metal industries;  deterioration of the environment
 Date Published: 2009-06-11

 11.6.2009 EN Official Journal of the European Union L 148/27 COMMISSION DECISION of 10 June 2009 amending, for the purposes of adapting to technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards exemptions for applications of lead, cadmium and mercury (notified under document number C(2009) 4187) (Text with EEA relevance) (2009/443/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(b) thereof, Whereas: (1) Directive 2002/95/EC requires the Commission to evaluate certain hazardous substances prohibited pursuant to Article 4(1) of that Directive. (2) Certain materials and components containing lead and cadmium should be exempted from the prohibition, since the elimination of these hazardous substances in those specific materials and components is still technically or scientifically impracticable. (3) The substitution for lead in solders for the soldering of thin copper wires of 100 Ã ¼m diameter and less in power transformers is not yet practicable. (4) No practicable substitutes for lead in the plating layer of high voltage diodes on the basis of a zinc borate glass body are available. (5) The substitution of cadmium and cadmium oxide in thick film pastes used on aluminium bonded beryllium oxide is currently not practicable. (6) Substitute technologies to replace analogue sound processing circuits in order to avoid the use of cadmium-based optocouplers in all professional audio applications should become practicable by 31 December 2009. (7) Substitution for mercury used as a cathode sputtering inhibitor in DC plasma displays with content of up to 30 mg per display is currently technically impracticable, but should be practicable by 1 July 2010. (8) Directive 2002/95/EC should therefore be amended accordingly. (9) Pursuant to Article 5(2) of Directive 2002/95/EC, the Commission has consulted the relevant parties. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 2002/95/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 37, 13.2.2003, p. 19. (2) OJ L 114, 27.4.2006, p. 9. ANNEX In the Annex to Directive 2002/95/EC, the following points 33 to 38 are added: 33. Lead in solders for the soldering of thin copper wires of 100 Ã ¼m diameter and less in power transformers. 34. Lead in cermet-based trimmer potentiometer elements. 35. Cadmium in photoresistors for optocouplers applied in professional audio equipment until 31 December 2009. 36. Mercury used as a cathode sputtering inhibitor in DC plasma displays with a content up to 30 mg per display until 1 July 2010. 37. Lead in the plating layer of high voltage diodes on the basis of a zinc borate glass body. 38. Cadmium and cadmium oxide in thick film pastes used on aluminium bonded beryllium oxide..